Exhibit 10.1

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of April 15, 2018
(the “Effective Date”) by and between Novan, Inc., a Delaware corporation with
its principal place of business in Durham County, North Carolina (the
“Company”), and Jeff N. Hunter, a citizen and resident of Chatham County, North
Carolina (“Employee”).  

 

WITNESSETH:

WHEREAS, Employee commenced employment with the Company on July 1, 2009;

 

WHEREAS, the Company wishes to continue to employ Employee, and Employee desires
to accept such continued employment with the Company, on the terms described
herein; and

 

WHEREAS, effective as of the Effective Date, the parties desire to enter into
this Agreement which shall supersede the Plan for Certain Severance Benefits
(effective February 1, 2017) in its entirety.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, including the employment
of Employee by the Company and the compensation received by Employee from the
Company from time to time, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows.

 

1.EMPLOYMENT.  The Company hereby agrees to continue to employ Employee, and
Employee hereby accepts such continued employment.  Employee shall serve as the
Company’s EVP and Chief Business Officer, reporting to the Chief Executive
Officer (the “CEO”), upon the terms and conditions hereinafter set forth. The
initial term of employment under this Agreement (the “Initial Term”) shall be
for the period beginning on the Effective Date and ending on the third (3rd)
anniversary thereof, unless earlier terminated as provided in Section 4. This
Agreement shall automatically be extended for successive one-year periods (each,
an “Extension Term” and, collectively with the Initial Term, the “Term”) unless
either party gives notice of non-extension to the other no later than 90 days
prior to the expiration of the then-applicable Term.  

 

2.DUTIES; EXCLUSIVE SERVICE.  

 

(a)During the Term, Employee shall faithfully discharge his responsibilities and
perform all duties reasonably prescribed to him by the CEO consistent with his
position, as well as any duties as are set forth in the Bylaws of the Company
related to Employee’s position.  In addition, Employee expressly agrees that his
services include but are not limited to attendance at scheduled meetings of the
Company’s Board of Directors (the “Board”), if and as requested by the CEO or
the Board, and all other normal duties associated with the responsibilities of
an EVP and Chief Business Officer.  Employee agrees to comply with all Company
policies, standards and regulations now existing or hereafter promulgated of
which he is aware.  Employee further agrees to devote all of his working time
and attention to the performance of his duties and responsibilities on behalf of
the Company and in furtherance of its best interests.  Notwithstanding the
foregoing,

Novan, Inc.1



--------------------------------------------------------------------------------

Employee may serve on boards or advisory committees of non-profit or charitable
organizations or, with the prior written consent of the CEO, boards or advisory
committees of for-profit organizations or companies, in each case, so long as
such service and obligations do not interfere with Employee’s duties at the
Company. Employee agrees to immediately resign from the board of any company
that engages in any business that competes with or represents a conflict with
the business of the Company as determined in the sole discretion of the Board.

 

3.COMPENSATION.  Employee’s compensation shall be paid as follows:

 

(a)Base Salary.  During the Term, Employee shall receive as compensation a base
salary at an annual rate of Three Hundred Fifty Thousand Dollars ($350,000.00)
(the “Base Salary”), less any federal, state and local payroll taxes and other
withholdings legally required or properly requested by Employee.  The Base
Salary shall be payable semi-monthly in accordance with the Company’s regular
payroll practices and procedures.  Employee’s Base Salary shall be subject to
annual review by the CEO.  All full-time employees may be eligible for
additional compensation based on performance and may receive additional stock
option grants as approved by the Board in its sole discretion.  

 

 

(b)Long-Term and Equity Incentive Compensation.  During the Term, Employee shall
be eligible to participate, at such level and on such terms as shall be approved
by the Board in its sole discretion, in the Novan, Inc. 2016 Incentive Award
Plan and such other long-term and/or equity-based incentive compensation plans
or programs as may be approved by the Board from time to time.  

 

(c)Annual Bonus.  For calendar year 2018 and each subsequent calendar year that
ends during the Term, Employee will be eligible to receive an annual
performance-based cash bonus, upon achievement of the annual bonus objectives
established by the CEO and/or Board of Directors or Compensation Committee
thereof (the “Annual Bonus”), pursuant to the Company’s Executive Annual
Incentive Plan or another bonus plan established by the Company, with a target
Annual Bonus equal to thirty-five percent (35%) of the Base Salary for
achievement of 100% of the performance objectives.  Employee’s success in
achieving the objectives and the amount of the Annual Bonus will be determined
by the CEO and/or Board in their reasonable discretion.  Upon the recommendation
of the CEO, Employee’s annual Bonus may exceed thirty-five percent (35%) of the
Base Salary.  

 

(d)Paid Leave.  Employee shall be entitled to one hundred ninety two (192) hours
of paid time off (“PTO”) each calendar year during the Term, to be used accrued
and capped in accordance with the Company’s then-existing policies at an accrual
rate of eight (8) hours per pay period.  Notwithstanding the Company’s PTO
policies providing otherwise, upon termination of Employee’s employment other
than for “Cause” (as hereinafter defined), Employee will receive pay for all PTO
accrued and unused as of the termination date.   

 

(e)Benefits.  During the Term, Employee shall be entitled to participate in
employee benefit plans, programs and arrangements of the Company as are provided
generally from time to time to all other similarly situated employees of the
Company, including, but not

 

Novan, Inc.2



--------------------------------------------------------------------------------

limited to sick leave arrangements.  All such benefits are subject to the
provisions of their respective plan documents in accordance with their terms and
are subject to amendment or termination by the Company without Employee’s
consent.

 

(f)Business Expenses.  During the Term, the Company will reimburse all
reasonable expenses incurred by Employee in the performance of his duties to the
Company, provided Employee complies with the Company’s policies and procedures
for reimbursement or advance of business expenses established by the Company.  

 

(i)Life Insurance.  During the Term, Company shall pay Employee’s cost, or at
Employee’s election reimburse Employee for the cost required, to purchase term
life insurance in the face amount of $700,000 to be effective as of the
Effective Date or as soon thereafter as is reasonably practicable.  The term of
the policy will be for ten (10) years, with an annual payment term.  The Company
will pay the premium during the term of the agreement and any period during
which Employee is receiving payments following separation from service under
Section 6.

 

4.EMPLOYMENT AT WILL; TERMINATION.  Subject to the terms of Section 6 of this
Agreement, Employee’s employment pursuant to this Agreement shall continue until
terminated by either party.  Employee’s employment with the Company is at-will,
and either party can terminate the employment relationship and/or this Agreement
at any time, for any or no cause or reason, and with or without prior notice.  

 

5.

EFFECT OF TERMINATION.  Upon termination of Employee’s employment hereunder by
either party regardless of the cause or reason, the Company shall pay Employee
accrued, unpaid wages through the termination date.  Such final payment, less
any withholdings required by law or properly requested by Employee, shall be
made on the next regular payday of the Company following the termination, in
accordance with the Company’s normal payroll procedures.  Except as otherwise
provided in Section 6 of this Agreement, no other payments, benefits or other
remuneration shall be due or payable to Employee.

 

6.SEVERANCE PROVISIONS.  

 

(a)Definitions.  For the purposes of this Section 6, the following terms shall
be defined as set out below:

 

i.“Base Salary” shall mean Employee’s then current annual Base Salary.

 

ii.“Cause” shall be determined in good faith by the Board and shall mean:

 

a.Employee’s conviction of, or plea of no contest to, any crime (whether or not
involving the Company) that constitutes a felony in the jurisdiction in which
Employee is charged, or that involves moral turpitude;

 

 

Novan, Inc.3



--------------------------------------------------------------------------------

b.Any act of theft, fraud or embezzlement, or any other willful misconduct or
materially dishonest behavior by Employee;

 

c.Employee’s willful failure or refusal to perform his reasonably-assigned
duties, provided that such failure or refusal is not corrected as promptly as
practicable, and in any event within ten (10) calendar days after Employee shall
have received written notice from the Company stating the nature of such failure
or refusal;

 

d.Employee’s willful or material violation of any of his obligations contained
in any agreement between Employee and the Company, including but not limited to
Confidentiality and Assignment of Inventions Agreement and Non-Competition
Agreement executed by Employee (the “Restrictive Covenants Agreements”) or
material violation of any policies in the Company’s Employee Handbook; and/or

 

e. Conduct by Employee that constitutes willful gross neglect or willful gross
misconduct in carrying out his duties under this Agreement that results or that
may result, as determined by the Company, in material harm to the Company,
including harm to its reputation.

 

iii.A “Change In Control” shall be deemed to have occurred upon the consummation
of a merger or consolidation in which the shareholders of the Company
immediately prior to the merger or consolidation cease to own at least fifty
percent (50%) of the combined entity immediately following the merger or
consolidation; a sale of all or substantially all of the assets of the Company;
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities and Exchange Act of 1934, as
amended) of beneficial ownership of any capital stock of the Company, if, after
such acquisition, such individual, entity or group owns more than fifty percent
(50%) of either (A) the then-outstanding common stock of the Company or (B) the
combined voting power of the then-outstanding securities of the Company entitled
to vote in the election of directors; or during any period of 12 consecutive
months, a majority of the members of the board of directors of the Company cease
to be composed of individuals (i) who were members of that board on the first
day of such period, (ii) whose election or nomination to that board was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or (iii) whose election
or nomination to that board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board.  

 

iv.“Disability” shall mean Employee’s inability due to a physical or mental
impairment to perform the essential functions of his job, with or without
reasonable accommodation, for a period of at least ninety (90) consecutive or
non-consecutive days in any twelve (12) month period.

 

v.“Effective Release” is defined as a general release of claims in favor of the
Company in a form reasonably acceptable to the Company’s counsel that is
executed after the Separation Date and within any consideration period required
by applicable law and that is not revoked by Employee within any
legally-prescribed revocation period; provided, however, a

 

Novan, Inc.4



--------------------------------------------------------------------------------

release shall not be considered an Effective Release unless, in addition to the
foregoing conditions, the release is executed and not revoked, and the
legally-prescribed revocation period ends by the sixtieth (60th) day following
the Separation Date; provided further that such release shall not impose
material post-employment obligations on Employee other than those set forth
herein or as agreed to by the parties, nor shall such release require Employee
to release any rights under Sections 3(i) and 6 of this Agreement.  Failure to
provide and have in effect an Effective Release within the sixty (60)-day period
following the Separation Date shall result in forfeiture of any benefits
conditioned upon the existence of an Effective Release.

 

vi.“Good Reason” shall mean a material negative change to Employee in the
service relationship with the Company as a result of one or more of the
following conditions arising without the consent of Employee:

 

a.A decrease in Employee’s Base Salary of greater than or equal to twenty
percent (20%) of the then Base Salary;

 

b.A material diminution in Employee’s authority, duties or responsibilities;

 

c.A material change in the geographic location at which Employee must perform
services for the Company from his current work location in Durham, North
Carolina, not to include regular business travel; or

 

d.Any other action or inaction that constitutes a material breach of the terms
of this Agreement by the Company.

 

Notwithstanding the forgoing, “Good Reason” shall not include an event or
condition unless (A) Employee notifies the Company within ninety (90) days of
the initial existence of one of the adverse events described above, (B) Employee
provides the Company with at least thirty (30) days’ written notice of his
intent to resign for Good Reason, and (C) the Company fails to correct the
adverse event within thirty (30) days of such notice.

  

vii.“Separation from Service” shall mean Employee has a  “separation from
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and other interpretive
guidance thereunder (“Section 409A”) from the Company and will not perform any
additional services after a certain date for the Company (or a related entity)
or that the level of bona fide services (whether performed as an employee or as
a contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed (whether performed as an employee or as a
contractor) over the immediately preceding 36-month period (or, if less, the
period the employee has rendered service to the Company).  

 

viii.“Separation Date” shall mean the date that Employee has a Separation from
Service from the Company.

 

 

Novan, Inc.5



--------------------------------------------------------------------------------

(b)Compensation upon Separation without “Cause” or for “Good Reason.”  Upon
Separation from Service by the Company without Cause or by Employee for Good
Reason, conditioned upon the existence of an Effective Release and Employee's
continued compliance with the Restrictive Covenants Agreements and the terms
thereunder, and subject to Section 8, Employee shall be entitled to, in lieu of
any other separation payment or severance benefit:

 

i.Payment of an amount equal to twelve (12) months of his Base Salary, minus
applicable withholdings required by law or authorized by Employee, to be paid in
installments pursuant to the Company’s standard payroll practices and
procedures, during the period beginning on the Company’s next regular pay day
occurring sixty (60) days following the Separation Date and ending on the twelve
(12) month anniversary of the Separation Date;

 

ii.Vesting of the remaining options in the then current vesting year of any and
all granted options to purchase Company common stock on the Separation Date,
such options requiring exercise within ninety (90) days of the Separation Date
and pursuant to the other terms and conditions of the applicable Company
incentive award plan and individual award agreement; and

 

iii.Conditioned on Employee’s proper and timely election to continue his health
insurance benefits under COBRA after the Separation Date, reimbursement of
Employee’s applicable COBRA premiums for the lesser of eighteen (18) months
following the Separation Date or until Employee becomes eligible for insurance
benefits from another employer; provided, that the  Company may discontinue the
benefits under this paragraph and make a lump sum payment in lieu thereof to the
extent reasonably necessary to avoid any penalty or excise taxes imposed on it
in connection with the continued payment of premiums or other amounts by the
Company under the Patient Protection and Affordable Care Act of 2010, as
amended.  Such lump sum payment shall be equal to the product of the current
COBRA premium paid by the Company times the number of months remaining in the
eighteen (18) month period if Employee is not at the time of the lump sum
payment eligible for insurance benefits from another employer.

 

(c)Compensation upon Separation due to Change in Control.  Upon Separation from
Service by the Company without Cause or by Employee for Good Reason within six
(6) months after a Change in Control, and conditioned upon the existence of an
Effective Release and Employee's continued compliance with the Restrictive
Covenants Agreements and the terms thereunder, Employee shall be entitled to, in
lieu of any other separation payment or severance benefit (including but not
limited to the severance benefits provided for in Section 6(b) hereof):

 

i.Payment of an amount equal to twelve (12) months of his Base Salary, minus
applicable withholdings required by law or authorized by Employee, to be paid in
installments pursuant to the Company’s standard payroll practices and procedures
during the period beginning on the Company’s next regular pay day occurring
sixty (60) days following the Separation Date and ending on the twelve (12)
month anniversary of the Separation Date;

 

ii.Accelerated vesting of the remaining unvested portion of any and all granted
options to purchase Company common stock on the Separation Date, such options
requiring exercise within ninety (90) days of the Separation Date and pursuant
to the other terms

 

Novan, Inc.6



--------------------------------------------------------------------------------

and conditions of the Novan Inc. 2008 Stock Plan and Employee’s Notice(s) of
Stock Option Grant; and

 

iii. Conditioned on Employee’s proper and timely election to continue his health
insurance benefits under COBRA after the Separation Date, reimbursement of
Employee’s applicable COBRA premiums for the lesser of eighteen ( 18) months
following the Separation Date or until Employee becomes eligible for insurance
benefits from another employer; provided, that the Company may discontinue the
benefits under this paragraph and make a lump sum payment in lieu thereof to the
extent reasonably necessary to avoid any penalty or excise taxes imposed on it
in connection with the continued payment of premiums or other amounts by the
Company under the Patient Protection and Affordable Care Act of 2010, as
amended.  Such lump sum payment shall be equal to the product of the current
COBRA premium paid by the Company times the number of months remaining in the
eighteen (18) month period if Employee is not at the time of the lump sum
payment eligible for insurance benefits from another employer.

 

(d)Other Separation from Service.  Notwithstanding any Change in Control, upon
Separation from Service by Employee other than for Good Reason or due to
Employee’s death or Disability, or by the Company for Cause, Employee shall not
be entitled to additional compensation under this Agreement beyond that earned
and accrued as of the Separation Date.

 

7.SECTION 409A.  

 

(a)The parties hereby acknowledge and agree that all benefits or payments
provided by the Company to Employee pursuant to this Agreement are intended
either to be exempt from Section 409A of the Code, or to be in compliance with
Section 409A, and the Agreement shall be interpreted to the greatest extent
possible to be so exempt or in compliance and to incorporate the terms and
conditions required by Section 409A.  If there is an ambiguity in the language
of the Agreement, or if Section 409A guidance indicates that a change to the
Agreement is required or desirable to achieve exemption or compliance with
Section 409A, notwithstanding any provision of this Agreement to the contrary,
the Company reserves the right (without any obligation to do so or to indemnify
Employee for failure to do so) to (i) adopt such amendments to this Agreement
and or adopt such other policies and procedures, including amendments, policies
and procedures with retroactive effect, that the Company determines to be
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by this Agreement, to preserve the economic benefits of this Agreement
and to avoid less favorable accounting or tax consequences for the Company
and/or (ii) take such other actions as the Company determines to be necessary or
appropriate to exempt the amounts payable hereunder from Section 409A or to
comply with the requirements of Section 409A and thereby avoid the application
of penalty taxes thereunder. No provision of this Agreement shall be interpreted
or construed to transfer any liability for failure to comply with the
requirements of Section 409A from the Employee or any other individual to the
Company or any of its affiliates, employees or agents.

 

(b)If any severance or other payments that are required by the Agreement are to
be paid in a series of installment payments, each individual payment in the
series shall be considered a separate payment for purposes of Section 409A. To
the extent that any reimbursement

 

Novan, Inc.7



--------------------------------------------------------------------------------

of expenses or in-kind benefits constitutes “deferred compensation” under
Section 409A, such reimbursement or benefit shall be provided no later than
December 31 of the year following the year in which the expense was
incurred.  The amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year.  The amount of any
in-kind benefits provided in one year shall not affect the amount of in-kind
benefits provided in any other year.

 

(c)If any severance compensation or other benefit provided to Employee pursuant
to this Agreement that constitutes “nonqualified deferred compensation” within
the meaning of Section 409A is considered to be paid on account of “separation
from service” within the meaning of Section 409A, and Employee is a “specified
employee” within the meaning of Section 409A, no payments of any of such
severance or other benefit shall made for six (6) months plus one (1) day after
the Separation Date (the “New Payment Date”).  Amounts payable under this
Agreement shall be deemed not to be “nonqualified deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Section 409A.  The aggregate of any such payments that
would have otherwise been paid during the period between the Separation Date and
the New Payment Date shall be paid to Employee in a lump sum on the New Payment
Date.  

 

8.EXCESS PARACHUTE PAYMENTS.

 

(a)If any payments or benefits received or to be received by Employee pursuant
to this Agreement or any other Company plan, program or arrangement, including
those made in connection with or contingent on a change in ownership or control,
(collectively, the "Company Payments") would be deemed to be an  “excess
parachute payment” within the meaning of Section 280G of the Code (“Excess
Parachute Payment”), and if the Company has no publicly-traded stock, the
Company, with the consent of Employee, will use commercially reasonable efforts
to obtain “shareholder approval” within the meaning of Section 280G(b)(5) of the
Code of such payments or benefits in order to exempt such payments or benefits
from being considered an Excess Parachute Payment.  Employee’s consent to
shareholder approval shall include a waiver by Employee of any such payments or
benefits that are not approved by the shareholders.  If Employee does not
consent to subjecting such payments or benefits to shareholder approval, then,
at Company’s election, such payments under this Agreement shall either be paid
in full or reduced to the extent necessary to avoid being considered an Excess
Parachute Payment, based upon Company’s determination, in its sole discretion,
as to which alternative results in the better tax consequences for Employee.

  

(b)If the Company has publicly traded stock, then Employee will be entitled to
receive either (i) the full amount of the Company Payments, or (ii) a portion of
the Company Payments having a value equal to $10 less than three (3) times
Employee’s “base amount” (as such term is defined in Section 280G(b)(3)(A) of
the Code), whichever of clauses (i) and (ii), after taking into account
applicable federal, state, and local income taxes and the excise tax imposed by
Section 4999 of the Code, results in the receipt by Employee on an after-tax
basis, of the greatest portion of the Company Payments. Any determination
required under this Section 8 shall be made in writing by the independent public
accountant of the Company (the “Accountants”), whose

 

Novan, Inc.8



--------------------------------------------------------------------------------

determination shall be conclusive and binding for all purposes upon the Company
and Employee. For purposes of making any calculation required by this Section 8,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good-faith interpretations
concerning the application of Sections 280G and 4999 of the Code. If there is a
reduction of the Company Payments pursuant to this Section 8, such reduction
shall occur in the following order: (A) any cash severance payable by reference
to Employee’s Base Salary or Annual Bonus, (B) any other cash amount payable to
Employee, (C) any employee benefit valued as a “parachute payment,” and (D)
acceleration of vesting of any outstanding equity award.

 

9.NOTICES.  Any notice required or permitted hereunder shall be made in writing
(a) either by actual delivery of the notice into the hands of the party thereto
entitled, by messenger, by fax or by over-night delivery service or (b) by the
mailing of the notice in the United States mail, certified or registered mail,
return receipt requested, all postage pre-paid and addressed to the party to
whom the notice is to be given at the party’s respective address set forth
below, or such other address as the parties may from time to time designate by
written notice as herein provided.

 

If to Employee:Jeff N. Hunter

17 Woodgate Court

Durham, North Carolina 27713

 

If to the Company:Novan, Inc.

4105 Hopson Road

Morrisville, NC 27560

(Fax) (919) 237-9212

Attn:  Chief Executive Officer

 

The notice shall be deemed to be received, if sent per subsection (a), on the
date of its actual receipt by the party entitled thereto and, if sent per
subsection (b), on the third day after the date of its mailing.

 

10.RETURN OF COMPANY PROPERTY.  Upon Employee’s Separation from Service from the
Company for any reason, Employee shall return to Company all personal property
belonging to Company (“Company Property”) that is in Employee’s possession or
control as of the date of such Separation from Service, including, without
limitation, all records, papers, drawings, notebooks, specifications, marketing
materials, software, reports, proposals, equipment, or any other device,
document or possession, however obtained, whether or not such Company Property
contains confidential information belonging to the Company.  Such Company
Property shall be returned in the same condition as when provided to Employee,
reasonable wear and tear excepted.

 

11.EMPLOYEE REPRESENTATIONS.

 

(a)Employee represents that his performance of all of the terms of this
Agreement does not and will not breach any arrangement to keep in confidence
information

 

Novan, Inc.9



--------------------------------------------------------------------------------

acquired by Employee in confidence or in trust prior to Employee’s employment by
the Company.  Employee represents that he has not entered into, and agrees not
to enter into, any agreement either oral or written in conflict herewith.

(b)Employee understands as part of the consideration for this Agreement and for
Employee’s employment or continued employment by the Company, that Employee has
not brought and will not bring with Employee to the Company, or use in the
performance of Employee’s duties and responsibilities for the Company or
otherwise on its behalf, any materials or documents of a former employer or
other owner which are generally not available to the public, unless Employee has
obtained written authorization from the former employer or other owner for their
possession and use and has provided the Company with a copy thereof.

 

(c)Employee understands that during his employment for the Company he is not to
breach any obligation of confidentiality that Employee has to a former employer
or any other person or entity and agrees to comply with such understanding.

 

12.INDEMNIFICATION.  Employee agrees to indemnify and hold harmless the Company,
its directors, officers, agents and employees against any liabilities and
expenses, including amounts paid in settlement, incurred by any of them in
connection with any claim by any of Employee’s prior employers that the
termination of Employee’s employment with such employer, Employee’s employment
by the Company, or use of any skills and knowledge by the Company is a violation
of contract or law or otherwise violates the rights thereof.

 

13.SEVERABILITY.  Employee hereby agrees that each provision herein shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein.  

 

14.WAIVER.  Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision hereof.

 

15.AFFILIATES; ASSIGNMENT; BINDING EFFECT.  The term “Company” shall also
include any of the Company’s subsidiaries, subdivisions or affiliates.  The
Company shall have the right to assign this Agreement to its successors and
assigns, and all covenants and agreements hereunder shall inure to the benefit
of and be enforceable by said successors or assigns.  Employee may not assign
any of his rights or delegate any of his duties under this Agreement.  This
Agreement shall be binding upon and shall inure to the benefit of each of the
parties hereto, and to their respective heirs, representatives, successors and
permitted assigns.  

 

16.ENTIRE AGREEMENT.  The terms of this Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) are
intended by the parties hereto to be the final expression of their agreement
with respect to the employment of Employee by the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement (including,
without limitation, the Offer Letter, any term sheet or offer letter).  The
parties hereto further intend that this Agreement shall constitute the complete
and exclusive statement of its terms and that no extrinsic evidence whatsoever
may be introduced in any judicial, administrative or other legal proceeding to
vary the terms of this Agreement. No modification of

 

Novan, Inc.10



--------------------------------------------------------------------------------

or amendment to this Agreement, nor any waiver of any rights under this
Agreement, will be effective unless in writing and signed by each of the parties
hereto.

 

17.GOVERNING LAW; VENUE.  This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to that
body of law known as choice of law.  Any litigation under this Agreement shall
be brought by either party exclusively in Durham County, North Carolina.  As
such, the parties irrevocably consent to the jurisdiction of the courts in
Durham County, North Carolina (whether federal or state) for all disputes
related to this Agreement.

 

18.COUNTERPARTS.   This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one agreement.  Counterparts may be transmitted and/or signed by facsimile or
electronic mail.  The effectiveness of any such documents and signatures shall
have the same force and effect as manually signed originals and shall be binding
on the parties to the same extent as a manually signed original thereof.

 

[Signature Page Follows]

 

Novan, Inc.11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement
effective as of the day and year first above written.

 

 

NOVAN, INC.

 

/s/ G. Kelly Martin

 

G. KELLY MARTIN

Chief Executive Officer

 

 

 

EMPLOYEE

 

/s/ Jeff N. Hunter

 

JEFF N. HUNTER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Novan, Inc.12

